Exhibit 10.50

INDEMNIFICATION AGREEMENT

Indemnification Agreement, dated as of                     , 2009, among Domtar
Corporation, a Delaware corporation (“Domtar”), and
                                         (“Indemnitee”).

WHEREAS, Domtar has requested that Indemnitee serve, and Indemnitee has agreed
to serve, as a member of the Pension Administration Committee of Domtar (the
“PAC”);

WHEREAS, qualified persons are reluctant to serve as pension or benefit plan
fiduciaries unless they are provided with broad indemnification and insurance
against claims arising out of their service; and

WHEREAS, Domtar has determined that it is in the best interests of its
stockholders and that it is reasonable, prudent and necessary for Domtar to
indemnify persons serving as members of the PAC or otherwise as fiduciaries
under any pension or benefit plan of Domtar’s subsidiaries as set forth in this
Agreement and to provide such persons with reasonable assurance regarding
insurance;

NOW, THEREFORE, Domtar and Indemnitee hereby agree as follows:

 

  1. Defined Terms; Construction.

(a) Defined Terms. As used in this Agreement, the following terms shall have the
following meanings:

“Expenses” means all attorneys’ fees and expenses, retainers, court, arbitration
and mediation costs, transcript costs, fees of experts, bonds, witness fees,
costs of collecting and producing documents, travel expenses, duplicating costs,
printing and binding costs, telephone charges, postage, delivery service fees
and all other disbursements or expenses of the types customarily incurred in
connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in, appealing or otherwise
participating in a Proceeding.

“Indemnified Status” means the status of a person who is or was serving at the
request of Domtar as a member of the PAC or otherwise as a fiduciary under any
pension or benefit plan of Domtar or any of its subsidiaries.

“Proceeding” means a threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative or investigative, including
without limitation a claim, demand, discovery request, formal or informal
investigation, inquiry, administrative hearing, arbitration or other form of
alternative dispute resolution, including an appeal from any of the foregoing.



--------------------------------------------------------------------------------

“Voting Securities” means any securities of Domtar that vote generally in the
election of directors.

(b) Construction. For purposes of this Agreement,

(i) References to “fines” shall include any excise taxes assessed on Indemnitee
with respect to a pension or benefit plan.

(ii) References to a “witness” in connection with a Proceeding shall include any
interviewee or person called upon to produce documents in connection with such
Proceeding.

 

  2. Agreement to Serve.

Indemnitee agrees to serve as a member of the PAC, and by its execution of this
Agreement Domtar confirms their request that Indemnitee serve as a member of the
PAC. Indemnitee shall be entitled to resign or otherwise terminate such service
with immediate effect at any time, and neither such resignation nor termination
nor the length of such service shall affect Indemnitee’s rights under this
Agreement. This Agreement shall not constitute an employment agreement,
supersede any employment agreement to which Indemnitee is a party or create any
right of Indemnitee to continued employment or appointment.

 

  3. Indemnification.

(a) General Indemnification. Domtar shall defend and indemnify Indemnitee, to
the fullest extent permitted by applicable law, against Expenses, losses,
liabilities, judgments, fines, penalties and amounts paid in settlement
(including all interest, assessments and other charges in connection therewith)
incurred by Indemnitee or on Indemnitee’s behalf in connection with any
Proceeding in any way connected with, resulting from or relating to Indemnitee’s
Indemnified Status, except to the extent that any such Expenses, losses,
liabilities, judgments, fines, penalties and amounts paid in settlement are
incurred as a result of Indemnitee’s gross negligence or willful misconduct.

(b) Additional Indemnification Regarding Expenses. Without limiting the
foregoing, in the event any Proceeding is initiated by Indemnitee or Domtar or
any of its subsidiaries to enforce or interpret this Agreement or any rights of
Indemnitee to indemnification or advancement of Expenses (or related obligations
of Indemnitee) relating to Indemnitee’s Indemnified Status, Domtar shall
indemnify Indemnitee against Expenses incurred by Indemnitee or on Indemnitee’s
behalf in connection with such Proceeding.

 

2



--------------------------------------------------------------------------------

(c) Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by Domtar for a portion of any Expenses,
losses, liabilities, judgments, fines, penalties and amounts paid in settlement
incurred by Indemnitee, but not for the total amount thereof, Domtar shall
nevertheless indemnify Indemnitee for such portion.

(d) Nonexclusivity. The indemnification provided by this Agreement shall not be
deemed exclusive of any rights to which Indemnitee may be entitled under the
organizational documents of Domtar or any of its subsidiaries, any agreement,
any vote of stockholders or directors, any applicable law or any liability
insurance policy

(e) Subrogation. In the event of payment under this Agreement, Domtar shall be
subrogated to the extent of such payment to all rights of recovery of
Indemnitee, who shall execute such documents and do such acts as Domtar may
reasonably request to secure such rights and to enable Domtar effectively to
bring suit to enforce such rights.

 

  4. Advancement of Expenses.

Domtar shall pay all Expenses incurred by Indemnitee in connection with any
Proceeding in any way connected with, resulting from or relating to Indemnitee’s
Indemnified Status, in advance of the final disposition of such Proceeding and
without regard to whether Indemnitee will ultimately be entitled to be
indemnified for such Expenses, except that if Indemnitee has been found, in a
final judgment of a court of competent jurisdiction from which no appeal can be
taken, not to be entitled to be indemnified in connection with such Proceeding,
Domtar shall not be obligated to indemnify or advance Expenses to Indemnitee
under this Agreement in connection with such Proceeding. Indemnitee shall repay
such amounts advanced only if and to the extent that it shall ultimately be
determined in a decision by a court of competent jurisdiction from which no
appeal can be taken that Indemnitee is not entitled to be indemnified Domtar for
such Expenses. Such repayment obligation shall be unsecured and shall not bear
interest. Domtar shall not impose on Indemnitee additional conditions to
advancement or require from Indemnitee additional undertakings regarding
repayment.

 

  5. Indemnification Procedure.

(a) Notice of Proceeding; Cooperation. Indemnitee shall give Domtar notice in
writing as soon as practicable of any Proceeding for which indemnification will
or could be sought under this Agreement, provided that any failure or delay in
giving such notice shall not relieve Domtar of its obligations under this
Agreement unless and to the extent that (i) Domtar is not aware of such
Proceeding and (ii) Domtar is materially prejudiced by such failure.

 

3



--------------------------------------------------------------------------------

(b) Settlement. Domtar will not, and will not permit any of its subsidiaries to,
without the prior written consent of Indemnitee, which may be provided or
withheld in Indemnitee’s sole discretion, effect any settlement of any
Proceeding against Indemnitee unless such settlement solely involves the payment
of money by persons other than Indemnitee and includes an unconditional release
of Indemnitee from all liability on any matters that are the subject of such
Proceeding. Domtar shall not be obligated to indemnify Indemnitee against
amounts paid in settlement of a Proceeding against Indemnitee if such settlement
is effected by Indemnitee without Domtar’s prior written consent, which shall
not be unreasonably withheld.

(c) Request for Payment; Timing of Payment. To obtain indemnification payments
or advances under this Agreement, Indemnitee shall submit to Domtar a written
request therefor, together with such invoices or other supporting information as
may be reasonably requested by Domtar and reasonably available to Indemnitee,
within six months after the expense is incurred. Domtar shall make
indemnification payments to Indemnitee no later than 30 days, and advances to
Indemnitee no later than 10 days, after receipt of the written request of
Indemnitee, but in no event later than December 31 following the year in which
the Indemnitee incurred the related expense.

(d) Remedies of Indemnitee. If Domtar does not make timely indemnification
payments or advances of Expenses, Indemnitee shall have the right to commence a
Proceeding before a court of competent jurisdiction to require Domtar to make
such payments or advances. Indemnitee shall be entitled to be indemnified for
all Expenses incurred in connection with such a Proceeding in accordance with
Section 3(b) and to have such Expenses advanced by Domtar in accordance with
Section 4.

(e) Presumptions; Burden and Standard of Proof. In connection with any review of
Indemnitee’s entitlement to indemnification by any person, including a court:
(i) it shall be a presumption that Indemnitee is entitled to be indemnified and
that indemnification of Indemnitee is proper in the circumstances; (ii) the
burden of proof shall be on Domtar to overcome such presumptions, and each such
presumption shall only be overcome if Domtar establishes that there is no
reasonable basis to support it; (iii) the termination of any Proceeding by
judgment, order, finding, settlement (whether with or without court approval) or
conviction, or upon a plea of nolo contendere or its equivalent, shall not
create a presumption that Indemnitee is not entitled to be indemnified or that
indemnification is not proper or that a court has made any such finding; and
(iv) and any Proceeding commenced by Indemnitee pursuant to Section 5(d) shall
be de novo with respect to all determinations of fact and law.

 

4



--------------------------------------------------------------------------------

  6. Fiduciary Liability Insurance. Note: see my comments section 3 (a)

(a) Maintenance of Insurance. Domtar shall ensure that Indemnitee is covered by
fiduciary liability insurance in such amounts and on such terms as may be
reasonably available and customary for fiduciaries of pension and benefit plans
of similarly situated companies.

(b) Notice to Insurers. Upon receipt of notice of a Proceeding pursuant to
Section 5(a), Domtar shall give or cause to be given prompt notice of such
Proceeding to all insurers providing liability insurance in accordance with the
procedures set forth in all applicable or potentially applicable policies.
Domtar shall thereafter take all necessary action to cause such insurers to pay
all amounts payable in accordance with the terms of such policies.

 

  7. Miscellaneous.

(a) Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever: (i) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including without limitation, each portion of any section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (ii) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (iii) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

(b) Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) on the date of
delivery if delivered personally, or by facsimile, upon confirmation of receipt,
(ii) on the first business day following the date of dispatch if delivered by
a recognized next-day courier service or (iii) on the third business day
following the date of mailing if delivered by domestic registered or certified
mail, properly addressed, or on the fifth business day following the date of
mailing if sent by airmail from a country outside of North America, to
Indemnitee as shown on the signature page of this Agreement, to Domtar at the
address shown on the signature page of this Agreement, or in either case as
subsequently modified by written notice.

 

5



--------------------------------------------------------------------------------

(c) Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless it is in writing signed
by all the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar), nor shall such waiver constitute a continuing waiver.

(d) Successors and Assigns. This Agreement shall be binding upon Domtar and its
respective successors and assigns, including without limitation any acquiror of
all or substantially all of Domtar’ assets or business, any person (as such term
is used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended) that acquires beneficial ownership of securities of Domtar representing
more than 50% of the total voting power represented by Domtar’s then outstanding
Voting Securities and any survivor of any merger or consolidation to which
Domtar is party, and shall inure to the benefit of the Indemnitee and the
Indemnitee’s estate, spouses, heirs, executors, personal or legal
representatives, administrators and assigns. Domtar shall require and cause any
such successor, by written agreement in form and substance satisfactory to
Indemnitee, expressly to assume and agree to perform this Agreement as if it
were named as Domtar herein, and Domtar shall not permit any such purchase of
assets or business, acquisition of securities or merger or consolidation to
occur until such written agreement has been executed and delivered. No such
assumption and agreement shall relieve Domtar of any of its obligations
hereunder, and this Agreement shall not otherwise be assignable by Domtar.

(e) Choice of Law; Consent to Jurisdiction. Except as required by the Employee
Retirement Income Security Act of 1974, as amended, or by similar provisions of
Canadian law, this Agreement shall be governed by and its provisions construed
in accordance with the laws of the State of Delaware, as applied to contracts
between Delaware residents entered into and to be performed entirely within
Delaware, without regard to the conflict of law principles thereof. Domtar and
Indemnitee each hereby irrevocably consents to the jurisdiction of the courts of
the State of Delaware for all purposes in connection with any Proceeding which
arises out of or relates to this Agreement and agree that any action instituted
under this Agreement shall be brought only in the state courts of the State of
Delaware.

(f) Integration and Entire Agreement. This Agreement sets forth the entire
understanding between the parties hereto and supersedes and merges all previous
written and oral negotiations, commitments, understandings and agreements
relating to the subject matter hereof between the parties hereto, provided that
the provisions hereof shall not supersede the provisions of the organizational
documents of Domtar or any of their subsidiaries, any agreement, any vote of
stockholders or directors, any applicable law or any liability insurance policy,
to the extent any such provisions shall be more favorable to Indemnitee than the
provisions hereof.

(g) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original.

 

6



--------------------------------------------------------------------------------

[Remainder of this page intentionally left blank.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

DOMTAR CORPORATION By:      

Name:

Title:

 

Address:            

 

AGREED TO AND ACCEPTED:

 

INDEMNITEE:

By:      

Name:

Title:

 

Address:            

 

8